DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Schaeffer-Korbylo et al. (US 8,906,349, See IDS filed 1/14/2022).
Schaeffer-Korbylo et al. disclose oral care compositions for treating conditions caused by biofilm formation (Abstract), which meets treating or reducing plaque. Antimicrobial agents include stannous and zinc salts. Zinc salts include zinc lactate and stannous salts include stannous fluoride (col. 5, lines 26-35). A dentifrice composition is disclosed comprising 2.0% zinc lactate dihydrate, 2.0% tetrasodium pyrophosphate, 3.0% sodium tripolyphosphate, 0.6% citric acid, 3.0% trisodium citrate dihydrate, 0.454% stannous fluoride and about 12% water (TABLE 3, Example E).
 Schaeffer-Korbylo et al. anticipate the instant claims. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,278,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a zinc salt, a buffer system comprising citric acid and stannous fluoride. The instant claims differ from the patented claims insofar as the instant claims recite zinc lactate and a polyphosphate. However, the patented claims recite these components in the dependent claims. Therefore, the instant claims are obvious over the patented claims. 

2) Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Pated 10,709,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a zinc salt, a buffer system comprising citric acid and stannous fluoride. The instant claims differ from the patented claims insofar as the instant claims recite zinc lactate and a polyphosphate. However, the patented claims recite these components in the dependent claims. Therefore, the instant claims are obvious over the patented claims. 

3) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,253,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite a method of treating with and oral composition comprising a zinc salt, a buffer system comprising citric acid and stannous fluoride. The instant claims differ from the patented claims insofar as the instant claims recite a composition and a method whereas the method claims of the patent define amounts of each component in the independent claims. However, the instant claims recite the amounts of each component in the dependent claims. Therefore, the instant claims are obvious over the patented claims. 

Claims 1-20 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612